DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Species I, and claims 1-3, and 7-12 in the reply filed on 01/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-6, and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2018 and 07/16/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/11/2018 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (U.S. PG. Pub. No. 2015/0380152 A1).
With respect to claim 1, Itoh et al., hereinafter referred to as “Itoh,” teaches a coil component 1 (FIGs. 1-5) comprising: 
a body 13 in which a coil 11 and or 12 part is embedded, 
wherein the coil part includes: 
a support member 10 having trenches 20 and or 30; 
pattern walls 16 extending from the trenches in the support member; and 
coil patterns (turns of coils 11 and or 12) extending between the pattern walls on the support member (paras. [0026], and [0040]). 
With respect to claim 3, Itoh teaches the coil component of claim 1, wherein the pattern walls includes anchor portions filling the trenches in the support member and remaining portions extending from the anchor portions, respectively, and the anchor portions and the remaining portions of the pattern walls are made of the same material (para. [0040]). 
With respect to claim 9, Itoh teaches the coil component of claim 1, wherein the support member includes a through-hole 10c in the center of the coil part, and the through-hole is filled with a magnetic material (magnetic material of body 13) (paras. [0027] and [0054]). 
With respect to claim 10, Itoh teaches the coil component of claim 1, wherein the pattern walls and the coil patterns are disposed on both surfaces of the support member opposing each other (para. [0026]). 
With respect to claim 11, Itoh teaches the coil component of claim 10, wherein the coil part includes a via hole (through hole connection at ends 11b and 12b) connecting the coil patterns disposed on both surfaces of the support member to each other (para. [0030]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh, as applied to claim 1 above, in view of Lazzari (U.S. Patent No. 4,684,438).
With respect to claim 2, Itoh teaches the coil component of claim 1. Itoh does not expressly teach portions of the trench having a width wider than a width of portions of the trench exposed to a surface of the support member are included in the support member.
Lazzari teaches a coil component (FIGs. 1-9), wherein portions of the trench 5 having a width (width at bottom of support layer 2) wider than a width of portions of the trench exposed to .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, as applied to claim 1 above, in view of Ohkubo et al. (U.S. PG. Pub. No. 2016/0351316 A1).
With respect to claim 7, Itoh teaches the coil component of claim 1. Itoh does not expressly teach the coil patterns include plating seed patterns disposed between the pattern walls on the support member and plating layers covering the seed patterns. 
Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches a coil component (e.g. Fig. 6), wherein the coil patterns 14 include plating seed patterns 14a disposed between the pattern walls on the support member and plating layers 14b covering the seed patterns (paras. [0038]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the seed patterns and the plating layers as taught by Ohkubo to the coil component of Itoh to facilitate manufacturing of the coil patterns.
With respect to claim 12, Itoh teaches the coil component of claim 1. Itoh does not expressly teach the coil part further includes an insulating layer covering upper surfaces of the coil part. 
Ohkubo teaches a coil component (e.g. Fig. 6), wherein the coil part 14 further includes an insulating layer 41 and or 40 covering upper surfaces of the coil patterns (turns of coil part 14) (para. [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating layer as taught by .
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh, as applied to claim 1 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2017/0032882 A1).
With respect to claim 8, Itoh teaches the coil component of claim 1. Ito does not expressly teach the pattern walls are formed of a photosensitive resin. 
Yang et al., hereinafter referred to as “Yang,” teaches a coil component (e.g. FIGs. 3 and 4), wherein the pattern walls 215 are formed of a photosensitive resin (para. [0062]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the photosensitive resin pattern walls as taught by Yang to the coil component of Itoh to provide the required insulation properties, heat resistance, and moisture resistance, and the like (para. [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837